Title: [Diary entry: 5 June 1788]
From: Washington, George
To: 

Thursday 5th. After an early breakfast I continued my Journey by the upper and lower churches of this Parish & passing through my Plantations at Dogue run, Frenchs, and the Ferry and the New Barn I reached home about Noon in about 28 Miles riding where I found Colo. Humphreys who had just got in before me from Abingdon. The Weather and Thermometer by the Accounts rendered—stood as follow. Saturday afternoon a heavy rain, mixed with hail and a violent wind (which blew down much of my fencing at French’s).  Sunday—Clear Morning and evening, cloudy mid-day. Wind No. in the Morning—No. W. at Noon & So. W. at Night. Munday—Cloudy Morning, clear afterwards. Wind at No. Et. in the Morning, & South afterwards. Tuesday—Cloudy with the wind at So. Et. Wednesday—Much rain fell last Night, and this day, till 12 or 1 Oclock; Cloudy afterwards. wind at No. Et. in the Morning—So. Et. afterwards. Thursday—Cloudy or foggy morning clear afterwards with very little or no wind. 




Mercury.




Sunday
Morng.
61
Noon
68
Night
—


Monday

62

72

69


Tuesday

64

68

68


Wednesday

67

69

72


Thursday

70

79

78

 On Saturday, the Ditchers finished weeding the honey locusts in the vineyard. Planted in the No. Garden, between the Green house & quarter 10 grains of early Corn; given to me (from So. Carolina) by Genl. Spotswood. And finished replanting Corn at Dogue Run. On Monday—Finished plantg. every other Corn Row with Potatoes at Dogue run & began the intermediate ones (next the Carrots. Planting Potatoes at the Ferry, after repairing the Fencing which had blown down at this place & French’s. Listing & harrowing for Potatoes at all the Plantns. Finished cutting grass (that was fit for it) at French’s about 12 Oclock to day—but the Rains had much injured the first hay. Sent Materials for the Dairy in the Neck to day—Churns &ca. On Tuesday—Muddy hole People, as had been the case at the Ferry, Dogue run &ca., had cut Rye out of their Wheat & were hoeing baulks in the New grd. At the Ferry the Potatoe planters having overtaken the Plows & Harrows, went to weeding Corn, with their hoes, as was the case at Frenchs—that is weeding Corn with Hoes. Made the Pole fence at D. Run round the English Barley in field No. 1. Chopped in (the Potatoe Planters having overtaken the Hoes & harrows) Oats & Timothy seed in the ground that had been prepared in the Swamp, in the middle meadow at this place. At the River every other Row of Patoes had been planted, & up to the farm pen of the intermediate ones when the Plows being overtaken the Planters were employed in weeding Water Mellons & taking Wheat from the Rye.  Seperated the Rams from the Ewes. Finished landing Corn from Chamberlains Vessel—viz.—425 at the Mill & 1004 at the Mansn. House. On Wednesday—Transplanted part of a Row of Carrots to compleat an unfinished one at the ferry. Recd. 10,000 ft. of Inch pine plank from Messrs. Peterson & Tayler. Discharged Mr. Chamberlns. Vessel.